DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 5-7 and 13 are objected to because of the following informalities: 	
Regarding claim 5, line 2, “the controller determines” should read “the controller further determines”
Regarding claim 6, line 2, “the controller determines” should read “the controller further determines”
Regarding claim 7, line 2, “the controller determines” should read “the controller further determines”
Regarding claim 13, line 2, “the controller performs” should read “the controller further performs”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a degree of deviation” in lines 3-4. It is unclear whether this instance of “degree of deviation” is a new degree or is referring to the degree of deviation in claim 1 lines 7-8. 
Regarding claim 4, “the driving operation collected from an other vehicle” in lines 4-5 render the claim unclear and indefinite. It is unclear whether “the driving operation” is referring to the driving operation recited in line 9 of claim 1 or is a new driving operation.
Further regarding claim 4, the recitation of “a target vehicle on which the predetermined processing is to be performed” renders the claim unclear. The “predetermined processing” is performed by a controller in claim 1 for a driver of “the vehicle” of lines 3 and 9. Therefore, it is unclear whether this target vehicle and “the vehicle” are the same vehicle or are separate vehicles. It is also unclear whether the “predetermined processing” is being done by the “target vehicle” or “the vehicle.”
Claims 5-8 are dependent on claim 4 and inherit the deficiencies above. Therefore, claims 5-8 are also rejected on similar grounds to claim 4.
Regarding claim 17, the recitation of “a target vehicle on which the predetermined processing is to be performed” renders the claim unclear. The “predetermined processing” is performed by a controller in claim 15 for a driver of “the vehicle” of lines 3 and 9. Therefore, it is unclear whether this target vehicle and “the vehicle” are the same vehicle or are separate vehicles. It is also unclear whether the “predetermined processing” is being done by the “target vehicle” or “the vehicle.”
Regarding claim 20, the recitation of “a target vehicle on which the predetermined processing is to be performed” renders the claim unclear. The “predetermined processing” is performed by a controller in claim 18 for a driver of “the vehicle” of lines 3 and 9. Therefore, it is unclear whether this target vehicle and “the vehicle” are the same vehicle or are separate vehicles. It is also unclear whether the “predetermined processing” is being done by the “target vehicle” or “the vehicle.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-14 are directed to an apparatus, claims 15-17 are directed to a method and recites at least one step, and claims 18-20 are directed to a non-transitory storage medium. Therefore, claims 1-20 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
	Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 1 recites:
An information processing apparatus including a controller configured to execute: 
obtaining a situation around a vehicle or a road situation, and generating reference data, which is data of a driving operation serving as a reference; and 
performing predetermined processing when a degree of deviation between driving data, which is data of a driving operation by a driver of the vehicle, and the reference data is equal to or greater than a threshold value.
The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, a driver would be able to observe his/her surroundings during a trip from a start location to a specified destination to generate “reference data.” Then, on a second trip from the same start location to the same destination, such as going from home to work, the driver would be able to determine whether an incorrect turn has been made. An incorrect turn would be greater than a threshold value since it would change the arrival time whereas a lane change would be within the acceptable threshold since it would not change the arrival time.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An information processing apparatus including a controller configured to execute: 
obtaining a situation around a vehicle or a road situation, and generating reference data, which is data of a driving operation serving as a reference; and 
performing predetermined processing when a degree of deviation between driving data, which is data of a driving operation by a driver of the vehicle, and the reference data is equal to or greater than a threshold value.
The recitation of “information processing apparatus,” “controller,” and “vehicle” are provided at a high level of generality. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim and merely amount to the general application of the abstract idea to a technological environment. Thus, the claim must be further examined under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment. Hence, the claim is not patent eligible. 
	Independent claims 15 and 18 are parallel in scope to claim 1 and are ineligible for similar reasons.
	Regarding claims 2, 16, and 19, in addition to the inherited abstract idea of claims 1, 15, and 18, the limitation “the controller generates, as the reference data, data related to acceleration and deceleration or an amount of change of the steering angle” is an abstract idea that can be performed in the mind. For example, the driver would be able to determine how much the steering angle is changed in the example provided in the consideration of claim 1 above. No additional element has been recited to integrate the abstract idea into a practical application. Thus, claims 2, 16, and 19 also do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claims 1, 15, and 18.
	Regarding claim 3, in addition to the inherited abstract idea of claim 1, the limitation “controller performs the predetermined processing when a time… is equal to or greater than a predetermined length of time” is also an abstract idea that can be performed in the mind. For example, the driver would determine that the wrong turn has caused the driver to be in the wrong location for longer than a minute. No additional element has been recited to integrate the abstract idea into a practical application. Thus, claim 3 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
	Regarding claims 4, 17, and 20, in addition to the inherited abstract ideas of claims 1, 15, and 18, the limitation “determines whether to perform the predetermined processing based on data” is also an abstract idea that can be performed in the mind. For example, the driver would determine whether a re-route is needed based on the data provided. The additional element “data of the driving operation collected from an other vehicle” is considered “mere data gathering” which has been ruled by the courts as insignificant extra-solution activity (see MPEP 2106.05(g)) and fails to integrate the abstract idea into a practical application. Thus, claims 4, 17, and 20 also do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claims 1, 15, and 18.
	Regarding claim 5, in addition to the inherited abstract idea of claim 1, the limitation “determines whether to perform the predetermined processing based on the data… when a predetermined condition is satisfied” is also an abstract idea that can be performed in the mind. For example, the driver would determine whether a re-route is needed based on whether the data can be trusted or not. No additional element has been recited to integrate the abstract idea into a practical application. Thus, claim 5 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
	Regarding claim 6, in addition to the inherited abstract idea of claim 1, the limitation “determines whether to perform the predetermined processing… when a degree of reliability of the reference data is less than a predetermined degree of reliability” is also an abstract idea that can be performed in the mind. For example, the driver would determine that an external source or additional data would be required if he/she is unsure whether they are able to remember the path to the destination correctly. No additional element has been recited to integrate the abstract idea into a practical application. Thus, claim 6 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
	Regarding claim 7, in addition to the inherited abstract idea of claim 1, the limitation “determines whether to perform the predetermined processing based on data… collected in real time… or in the past from the other vehicle” is also an abstract idea that can be performed in the mind. For example, the driver would simply decide whether a re-route is necessary based on the presented information. The additional element of “data of the driving operation collected in real time from the other vehicle or data of the driving operation collected in the past from the other vehicle” is considered “mere data gathering” which has been ruled by the courts as insignificant extra-solution activity (see MPEP 2106.05(g)) and fails to integrate the abstract idea into a practical application. Thus, claim 7 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
	Claim 8 is dependent on claim 7 and inherits the abstract idea set forth in claim 7. No other technology or action has been recited in claim 8 to integrate the abstract idea into a practical application. Thus, claim 8 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
	Claims 9-14 are dependent on claim 1 and inherit the abstract idea set forth in claim 1. No other technology or action has been recited in claims 9-14 to integrate the abstract idea into a practical application. Thus, claims 9-14 also do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wuthishuwong et al. (U.S. Patent Application Publication No. 2020/0341476 A1; hereinafter Wuthishuwong).
Regarding claim 1, Wuthishuwong discloses:
An information processing apparatus including a controller configured to execute (trajectory control module 45 outputs control parameters to vehicle motion control 51, see at least [0024] and [0048]): obtaining a situation around a vehicle or a road situation (environment sensors 35 monitor environment of host vehicle 11, see at least [0044]), and generating reference data, which is data of a driving operation serving as a reference (trajectory planning module 43 estimates reference trajectory 27, see at least [0047]); and 
performing predetermined processing when a degree of deviation between driving data, which is data of a driving operation by a driver of the vehicle, and the reference data is equal to or greater than a threshold value (if deviation between reference trajectory 27 and actual trajectory of host vehicle 11 is greater than a threshold, trajectory re-optimization module 49 is activated, see at least [0047]).
Regarding claim 2, Wuthishuwong discloses the elements above and further discloses:
the controller generates, as the reference data, data related to acceleration and deceleration or an amount of change of steering angle (reference trajectory 27 comprises position, velocity, acceleration, and jerk of planned motion of host vehicle, see at least [0072]).
Regarding claim 3, Wuthishuwong discloses the elements above and further discloses:
the controller performs the predetermined processing when a time during which a degree of deviation between the driving data and the reference data is equal to or greater than the threshold value is equal to or greater than a predetermined length of time (the re-optimization is based on whether an intervention time is greater than a predetermined threshold, wherein if it is not, the driver must take control, see at least [0014] and [0076]).
Regarding claim 13, Wuthishuwong discloses the elements above and further discloses:
the controller performs the predetermined processing in a situation in which automatic driving of the vehicle is possible (longitudinal and lateral control of host vehicle 11 is completed by trajectory control, see at least [0041], [0043], and [0047]).
Regarding claim 14, Wuthishuwong discloses the elements above and further discloses:
the controller generates automatic driving data, which is data of a driving operation during automatic driving of the vehicle, based on the situation around the vehicle or the road situation, and generates the reference data based on the automatic driving data (trajectory planning module 43 determines deviation between reference trajectory and actual trajectory based on output of vehicle state sensors 33, see at least [0047] and Fig. 1b).
Regarding claim 15, Wuthishuwong discloses:
An information processing method for causing a computer to execute (trajectory control module 45 outputs control parameters to vehicle motion control 51, see at least [0024] and [0048]): obtaining a situation around a vehicle or a road situation (environment sensors 35 monitor environment of host vehicle 11, see at least [0044]), and generating reference data, which is data of a driving operation serving as a reference (trajectory planning module 43 estimates reference trajectory 27, see at least [0047]); and 
performing predetermined processing when a degree of deviation between driving data, which is data of a driving operation by a driver of the vehicle, and the reference data is equal to or greater than a threshold value (if deviation between reference trajectory 27 and actual trajectory of host vehicle 11 is greater than a threshold, trajectory re-optimization module 49 is activated, see at least [0047]).
Regarding claim 16, Wuthishuwong discloses the elements above and further discloses:
data related to acceleration and deceleration or an amount of change of steering angle is generated as the reference data (reference trajectory 27 comprises position, velocity, acceleration, and jerk of planned motion of host vehicle, see at least [0072]).
Regarding claim 18, Wuthishuwong discloses:
A non-transitory storage medium with a program stored therein for causing a computer to execute (non-transitory data storage with processing unit and computer program, see at least [0024]): obtaining a situation around a vehicle or a road situation (environment sensors 35 monitor environment of host vehicle 11, see at least [0044]), and generating reference data, which is data of a driving operation serving as a reference (trajectory planning module 43 estimates reference trajectory 27, see at least [0047]); and 
performing predetermined processing when a degree of deviation between driving data, which is data of a driving operation by a driver of the vehicle, and the reference data is equal to or greater than a threshold value (if deviation between reference trajectory 27 and actual trajectory of host vehicle 11 is greater than a threshold, trajectory re-optimization module 49 is activated, see at least [0047]).
Regarding claim 19, Wuthishuwong discloses the elements above and further discloses:
data related to acceleration and deceleration or an amount of change of steering angle is generated as the reference data (reference trajectory 27 comprises position, velocity, acceleration, and jerk of planned motion of host vehicle, see at least [0072]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wuthishuwong in view of Shashua et al. (U.S. Patent Application Publication No. 2019/0384294 A1; hereinafter Shashua).
Regarding claim 4, Wuthishuwong discloses the elements above but does not disclose:
Data collected from another vehicle
However, Shashua teaches:
the controller determines whether to perform the predetermined processing based on data of the driving operation collected from an other vehicle that has passed a current location of a target vehicle on which the predetermined processing is to be performed (data received from various vehicles travelling on a road segment is used to generate road model which is transmitted to the vehicle to travel along the road segment, see at least [0414]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference trajectory disclosed by Wuthishuwong by adding the additional road data taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification in order to recommend “modified trajectories as target trajectories for autonomous navigation of other vehicles” (see [0415]) and “to support autonomous navigation” (see [0420]).
Regarding claim 5, the combination of Wuthishuwong and Shashua teaches the elements above but Wuthishuwong does not disclose:
the controller determines whether to perform the predetermined processing based on the data of the driving operation collected from the other vehicle, when a predetermined condition is satisfied.
However, Shashua teaches:
the controller determines whether to perform the predetermined processing based on the data of the driving operation collected from the other vehicle, when a predetermined condition is satisfied (server distributes updated model to vehicles travelling on or are about to travel on road segment with which updates to model are associated, see at least [0431]) *wherein the predetermined condition is that the vehicle is travelling along or about to travel on a relevant road segment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference trajectory disclosed by Wuthishuwong by adding the additional road data taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification “for providing autonomous navigation” (see [0429]).
Regarding claim 6, the combination of Wuthishuwong and Shashua teaches the elements above but Wuthishuwong does not disclose:
the controller determines whether to perform the predetermined processing based on the data of the driving operation collected from the other vehicle when a degree of reliability of the reference data is less than a predetermined degree of reliability.
However, Shashua teaches:
the controller determines whether to perform the predetermined processing based on the data of the driving operation collected from the other vehicle when a degree of reliability of the reference data is less than a predetermined degree of reliability (additional sources may be considered in order to increase the reliability of the system, see at least [0343]-[0344]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference trajectory disclosed by Wuthishuwong by adding the additional sources taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification in order to “provide redundancy for detecting road marks and lane geometry and increase the reliability of system” (see [0344]).
Regarding claim 7, the combination of Wuthishuwong and Shashua teaches the elements above bit Wuthishuwong does not disclose:
the controller determines whether to perform the predetermined processing based on data of the driving operation collected in real time from the other vehicle or data of the driving operation collected in the past from the other vehicle.
However, Shashua teaches:
the controller determines whether to perform the predetermined processing based on data of the driving operation collected in real time from the other vehicle or data of the driving operation collected in the past from the other vehicle (autonomous vehicle uses information obtained from past navigations by other vehicles, see at least [0261] and [0414]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference trajectory disclosed by Wuthishuwong by adding the additional road data taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification in order to recommend “modified trajectories as target trajectories for autonomous navigation of other vehicles” (see [0415]) and “to support autonomous navigation” (see [0420]).
Regarding claim 8, the combination of Wuthishuwong and Shashua teaches the elements above but Wuthishuwong does not disclose:
the controller uses data having a predetermined degree of similarity of the situation around the vehicle or the road situation among the data of the driving operation data collected in the past from the other vehicle.
However, Shashua teaches:
the controller uses data having a predetermined degree of similarity of the situation around the vehicle or the road situation among the data of the driving operation data collected in the past from the other vehicle (vehicle is provided with map based on environmental conditions, see at least [0409]; updated model is sent to vehicles travelling on the same road segment, see at least [0431]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference trajectory disclosed by Wuthishuwong by adding the additional road data taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification “for providing autonomous navigation” (see [0429]).
Regarding claim 17, Wuthishuwong discloses the elements above but does not disclose:
Data collected from another vehicle
However, Shashua teaches:
whether to perform the predetermined processing is determined based on data of the driving operation collected from an other vehicle that has passed a current location of a target vehicle on which the predetermined processing is to be performed (data received from various vehicles travelling on a road segment is used to generate road model which is transmitted to the vehicle to travel along the road segment, see at least [0414]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference trajectory disclosed by Wuthishuwong by adding the additional road data taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification in order to recommend “modified trajectories as target trajectories for autonomous navigation of other vehicles” (see [0415]) and “to support autonomous navigation” (see [0420]).
Regarding claim 20, Wuthishuwong discloses the elements above but does not disclose:
Data collected from another vehicle
However, Shashua teaches:
whether to perform the predetermined processing is determined based on data of the driving operation collected from an other vehicle that has passed a current location of a target vehicle on which the predetermined processing is to be performed (data received from various vehicles travelling on a road segment is used to generate road model which is transmitted to the vehicle to travel along the road segment, see at least [0414]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference trajectory disclosed by Wuthishuwong by adding the additional road data taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification in order to recommend “modified trajectories as target trajectories for autonomous navigation of other vehicles” (see [0415]) and “to support autonomous navigation” (see [0420]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wuthishuwong in view of Goto et al. (U.S. Patent Application Publication No. 2021/0155267 A1; hereinafter Goto).
Regarding claim 9, Wuthishuwong discloses the elements above but does not disclose:
the controller causes the threshold value to vary based on a degree of reliability of the reference data
However, Goto teaches:
the controller causes the threshold value to vary based on a degree of reliability of the reference data (when lateral position deviation is large, lateral position reliability is low, see at least [0059]) * Examiner sets forth the lateral position deviation is a boundary with is the threshold value 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory estimation disclosed by Wuthishuwong by adding the changing boundary and reliability taught by Goto. One of ordinary skill in the art would have been motivated to make this modification in order to create a buffer for the host vehicle to travel when reliability is low.
Regarding claim 10, the combination of Wuthishuwong and Goto teach the elements above but Wuthishuwong does not disclose:
the controller increases the threshold value as the degree of reliability of the reference data is lower
However, Goto teaches:
the controller increases the threshold value as the degree of reliability of the reference data is lower (when lateral position deviation is large, lateral position reliability is low, see at least [0059]) *Examiner sets forth the lateral position deviation is a boundary with is the threshold value.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory estimation disclosed by Wuthishuwong by adding the changing boundary and reliability taught by Goto. One of ordinary skill in the art would have been motivated to make this modification in order to create a buffer for the host vehicle to travel when reliability is low.
Regarding claim 11, the combination of Wuthishuwong and Goto teach the elements above but Wuthishuwong does not disclose:
the controller determines the degree of reliability of the reference data based on a degree of reliability of a sensor provided in the vehicle.
However, Goto teaches:
the controller determines the degree of reliability of the reference data based on a degree of reliability of a sensor provided in the vehicle (degree of reliability is represented by sensor reliability, see at least [0051]-[0052])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory estimation disclosed by Wuthishuwong by adding the sensor reliability taught by Goto. One of ordinary skill in the art would have been motivated to make this modification in order “to prevent the subject vehicle from unsteadiness when the degree of the detection accuracy is low” (see [0088]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wuthishuwong in view of Goto as applied to claim 9 above and further in view of Shashua.
Regarding claim 12, the combination of Wuthishuwong and Goto teach the elements above but does not teach:
the controller holds in advance a relation between the situation around the vehicle or the road situation and the degree of reliability of the reference data.
However, Shashua teaches:
the controller holds in advance a relation between the situation around the vehicle or the road situation and the degree of reliability of the reference data (confidence level is assigned to particular local map, road segment, region, etc., see at least [0992])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory estimation disclosed by Wuthishuwong and the changing boundary and reliability taught by Goto by adding the stored confidence level taught by Shashua. One of ordinary skill in the art would have been motivated to make this modification in order “to verify and/or update any aspect of sparse data model” (see [0992]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Patent Application Publication No. 2021/0094574 A1) teaches determining the amount of error between an actual trajectory and expected trajectory within a time period.
Maeda et al. (U.S. Patent Application Publication No. 2020/0341470 A1) teaches determining a deviation between a target movement route and travel route.
Fujita (U.S. Patent Application Publication No. 2021/0309231 A1) teaches determining an environment of a vehicle and determining the reliability of information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662